Citation Nr: 1759288	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-22 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1997 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was subsequently remanded by the Board in January 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the Veteran's claim for entitlement to an acquired psychiatric disability other than PTSD was previously contemplated in a December 2015 rating decision, which awarded service connection for major depressive disorder with mild alcohol abuse.  The Veteran has not expressed dissatisfaction with this award at any time.  Thus, the Board finds that the matter currently on appeal is properly limited to entitlement to service connection for PTSD, as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The Veteran has not been diagnosed with PTSD per VA regulations during the pendency of this appeal.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board will now review the merits of the Veteran's claims.

Service Connection

The Veteran is currently seeking entitlement to service connection for PTSD.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

However, the criterion for establishing entitlement to service connection for PTSD is slightly different.  In such an instance, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2017); 
(2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128 (1997). 

Here, the Board does not find competent evidence that the Veteran was diagnosed with PTSD in accordance with VA regulations at any time during the rating period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  Accordingly, the claim must be denied.  

In reaching this conclusion, the Board finds a February 2017 VA examination to be particularly instructive.  Upon comprehensive examination of the Veteran, the VA examiner concluded that the demonstrated psychiatric symptoms were appropriately embodied in a diagnosis of anxiety, not otherwise specified.  Further, a diagnosis of PTSD was explicitly denied in light of the examiner's assessment that the Veteran did not meet several of the requisite criterion.  The Board notes that this assessment is corroborated by the additional evidence of record, to include the opinions of several prior VA examiners.  See VA examinations dated September 2011 (diagnosing the Veteran with depressive disorder not otherwise specific with anxiety, and noting that the Veteran did not demonstrate a diagnosis of PTSD per VA regulations); August 2015 (offering a diagnosis of major depression associated with chronic pain and mild alcohol abuse); and December 2016 (diagnosing the Veteran with major depressive disorder, recurrent and mild, and denying the existence of other psychiatric diagnoses).  Accordingly, the evidence of record does not competently establish that the Veteran has been diagnosed with PTSD.  

Briefly, the Board acknowledges the Veteran's implicit assertion that such a diagnosis is appropriate in this case.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to diagnose his psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Instead, the Board defers to the competent medical evidence of record in determining a diagnosis.

Additionally, the Board acknowledges that the Veteran's treatment records contain limited references to a diagnosis of PTSD.  See generally VA treatment records.  However, it does not appear that these records are based upon an assessment of the Veteran against pertinent VA diagnostic regulations.  As such, these mere recordations do not stand as competent evidence of an actual diagnosis in this case.  

Thus, the Board does not find that the Veteran has been diagnosed with PTSD during the pendency of this appeal.  Accordingly, no further discussion concerning an in-service stressor and a causal nexus is required, and the claim is hereby denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there is no valid claim for service connection).




ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


